Citation Nr: 1440467	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-09 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder and, if so, whether service connection is warranted.  

(The issues of entitlement to service connection for prostate cancer due to herbicide exposure, entitlement to an increased rating in excess of 40 percent for lumbar pain, degenerative and bulk disc impingement and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION


The Veteran served on active duty from June 1971 to June 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In April 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The Board notes that the undersigned AVLJ only heard testimony concerning this claim of service connection for a cervical spine disorder.  The Veteran's remaining claims in appellate status, entitlement to service connection for prostate cancer and entitlement to an increased rating for a lumbar spine disability, are addressed in a separate Board decision as a different VLJ heard testimony on those issues.  

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In this decision, the Board is reopening the service connection claim and remanding it to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability in a February 2002 rating decision.  The Veteran was notified of the decision, but he did not file an appeal or submit new and material evidence within the appeal period. 

2.  Evidence obtained since the February 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability.  


CONCLUSION OF LAW

1.  The February 2002 rating decision which denied entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that new and material evidence sufficient to reopen a claim for service connection for a cervical spine disability has been submitted.  This claim was previously denied in a February 2002 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was his September 2009 petition to reopen the claim.  Accordingly, the February 2002 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

At the time of the prior February 2002 determination, the evidence included the Veteran's service treatment records and a January 2002 VA examination.  His service treatment records were silent regarding any complaints, treatment or diagnoses.  The January 2002 examination diagnosed the Veteran neck pain secondary to degenerative and bulging disc disease, likely due to the Veteran's prior injury in 1972.  However, the RO denied the Veteran's claim because there was no evidence of linking the current disability to his military service.   

The evidence received since the February 2002 RO denial includes private treatment records dated through 2010, including reports of a cervical laminectomy in 2005; VA treatment records showing his continued complaints of pain in the cervical spine; news articles dated in 1973 (but not received by VA until 2009) showing the Veteran "took swift action to prevent an ....flight deck crash from turning into a major disaster"; and, statements in support of his claim, including his April 2014 hearing testimony.  

This new evidence indicates the current cervical spine disability is possibly related to the Veteran's military service, specifically, to the injuries allegedly incurred in the flight deck crash.  Therefore, the new evidence is also material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the service connection claim for a cervical spine disability, is reopened.

REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

During his April 2014 Board hearing, the Veteran testified that he injured his neck when rescuing the pilot of an aircraft that crashed onboard the USS Midway.  He states he was thrown backwards when the plane exploded and he injured his low back and neck.  

The Veteran's service treatment records do not show any complaints, treatment or diagnoses pertaining to his cervical spine.  Further, his records do not show that there was a crash aboard the USS Midway as the Veteran described.  The June 1975 rating decision that granted service connection for a low back disability referenced a fall as the cause of the Veteran's back disability, not an injury incurred during a rescue mission.  

However, in May 2009, the Veteran submitted two newspaper articles dated in 1973 in support of his claim.  One article cited to a letter the Veteran wrote about the incident as the Veteran described it, indicating the Veteran was blown from the flight deck to the catwalk while he was attempting to aid the pilot of a downed aircraft.  The article cites to a "Commanding Officer Letter of Commendation" which reflects that the Veteran's actions in the incident were "worthy of official recognition."  Accordingly, the Board finds that the Veteran's report of a plane crash aboard the USS Midway and his involvement in the aftermath (to include his allegation of being blown from the flight deck to the catwalk), to be credible.  

Following service, VA and private treatment records show the Veteran's continued complaints of and treatment for his neck disability throughout the course of this appeal.  A private treatment record establishes the Veteran underwent a cervical spine laminectomy in 2005.  The private treating physician noted that the Veteran's 2005 laminectomy followed a motor vehicle accident.  However, during his April 2014 hearing, the Veteran testified that the 2005 motor vehicle accident exacerbated his cervical spine disability. 

Additionally, the Board notes the Veteran was provided a VA examination in January 2002.  At that time, the VA examiner indicated a review of the claims file was made and it was determined that the Veteran suffered from neck pain secondary to degenerative and bulging disc disease, likely due to the Veteran's prior injury in 1972.  The Board notes that the rating decision granting the Veteran service connection for a lumbar disability referred to a fall in 1972.  Therefore, it is unclear to which injury the January 2002 VA examiner was referring.  As such, the Board finds the January 2002 VA examination to be inadequate for rating purposes.  The Veteran must be provided with a new VA examination to determine whether his currently diagnosed cervical spine disability is attributable to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran also testified during his April 2014 Board hearing that he received treatment following the plane crash on the USS Midway at a base in the Philippines.  Also, the 1973 newspaper article reflects that the Veteran wrote his mother and told her he spend four weeks in the Naval hospital in the Philippines for injuries incurred after the plane crash on his ship.  Although the Veteran was not sure from which base he received treatment, it does not appear there have been any attempts to determine whether these records are in existence and, if so, to obtain these records or provide a formal finding of unavailability if they are unattainable.  Additionally, on remand, any outstanding VA or private treatment records relevant to the Veteran's claim should also be requested if in existence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Accordingly, the case is REMANDED for the following action:
 
1.  With any necessary assistance from the Veteran, the AOJ should attempt to identify the Naval hospital in the Philippines that the Veteran received treatment at in 1972.  If the facility can be identified, the AOJ should request these records.  All efforts to obtain these records must be documented in the claims file.  

2.  The AOJ should contact the Veteran and ask that he provide VA with authorizations to obtain any additional private treatment records related to ongoing treatment for his cervical spine disorder that have not yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.
 
3.  The AOJ should obtain and associate with the record any and all outstanding VA treatment records relevant to the Veteran's claim.  
 
4.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for a VA examination concerning the nature and etiology of his currently diagnosed cervical spine disability.  The virtual claims file should be provided to the examiner.  

The examiner should first identify all current diagnoses pertaining to the Veteran's cervical spine.  

As to each diagnosed disorder, is it at least as likely as not (50 percent probability or more) that it is etiologically related to his active military service, to include as a result of the trauma the Veteran described when he was attempting to rescue the pilot of a downed aircraft aboard the USS Midway?

The VA examiner should remain mindful that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit addressed lay evidence as potentially competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered. 

6.  The AOJ should thereafter readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


